Title: To Alexander Hamilton from John Neville, 27 October 1791
From: Neville, John
To: Hamilton, Alexander



Pittsburgh, October 27. 1791.
Sir,

Herewith I return your form filled in the best manner I am able at present. I beg leave to mention, that in a new Country like this where farming is not yet reduced to system, it is difficult to form an Estimate as you wish. Our farms are generally new—the eldest not exceeding twenty years.
In order to give you as good an idea as possible, I have divided them into three classes—annexing the just value of each class, and have averaged the product. I believe this rule would apply as equally here as any other. I have extended my enquiries to two or three different farms of each Class.
Should the method which I have adopted not answer your intention, or be too inexplicit; I will with the greatest pleasure make any further enquiries that you may think necessary.
I have the honor to be,   Sir,   With much respect,   Your Obedt. hble Servt.
John Nevill. Alex Hamilton Esqr.
